     Case 3:20-cv-00424-CAB-AGS Document 3 Filed 04/09/20 PageID.37 Page 1 of 1



      Yana A. Hart Esq. (SBN: 306499)
 1
      yana@kazlg.com
 2    KAZEROUNI LAW GROUP, APC
      2221 Camino Del Rio South, Suite 101
 3
      San Diego, CA 92108
 4    Telephone: (619) 233-7770
      Facsimile: (619) 297-1022
 5
 6    Attorneys for Plaintiffs
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10     Geraldine David, Susan Lara, and                         CASE NO.: 3:20-CV-00424-CAB-AGS
11     Theresa Haas, Individually and on
       behalf of others similarly situated,
12                                                              NOTICE OF VOLUNTARY DISMISSAL
13                             Plaintiffs,                      OF ACTION WITHOUT PREJUDICE
       v.
14
15     Vi-Jon, Inc. d/b/a Germ-X,
16                             Defendant.
17
18
19            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs
20    Geraldine David, Susan Lara, and Theresa Haas hereby move this Court to dismiss
21    the above entitled action without prejudice as to the named Plaintiffs and without
22    prejudice as to the putative class.
23            WHEREFORE, Plaintiffs respectfully requestD that this court dismiss this
24    action without prejudice.
25
      Dated: April 9, 2020                                      KAZEROUNI LAW GROUP, APC
26
27                                                              By: s/ Yana A. Hart
                                                                    Yana A. Hart, Esq.
28                                                                  Attorney for Plaintiff

        ______________________________________________________________________________________________________
                                                       - 1 of 1 -
